Citation Nr: 0305015	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-03 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
(claimed as acne of the face, forehead and other areas of the 
body), as secondary to herbicide exposure.

2.  Entitlement to a rating in excess of 40 percent before 
November 20, 2001 and to a rating in excess of 60 percent 
after November 19, 2001, for residuals of a low back injury 
with degenerative disc disease at L4-S1 and wedging at T12.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of brain trauma, including headaches and blurred 
vision.

(The issue of entitlement to service connection for acne and 
rash of the face, ears, back and genital area, to include as 
secondary to operation in the genital area will be the 
subject of a later decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968 with service in the Republic of Vietnam from 
December 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 1999, the RO denied service connection for acne of 
the face and forehead secondary to herbicide exposure.  
Subsequently, the veteran perfected an appeal.

In October 1999, the RO denied service connection for acne 
and rash to the face, ears, back, and genital area, secondary 
to an operation in the genital area, confirmed its previous 
denial of service connection for acne of the face, head, and 
other body areas, secondary to herbicide exposure, and denied 
increased ratings for residuals of a low back injury and for 
residuals of brain trauma, including headaches and blurred 
vision.

In December 1999, the veteran submitted a notice of 
disagreement as to the issues of entitlement to service 
connection for acne and rash to the face, ears, back, and 
genital area, secondary to an operation in the genital area, 
and entitlement to increased ratings for residuals of a low 
back injury and for residuals of brain trauma, including 
headaches and blurred vision.  In March 2000 the RO accepted 
a VA Form 646 as a substantive appeal to perfect these issues 
on appeal.

In October 2000, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In December 2000, the Board remanded the case back for 
further development.  The case is now before the Board for 
additional appellate consideration.

Except for the issues of entitlement to service connection 
for a skin disorder (claimed as acne of the face, forehead 
and other areas of the body), as secondary to herbicide 
exposure, entitlement to a rating in excess of 40 percent 
before November 20, 2001 and to a rating in excess of 60 
percent after November 19, 2001, for the residuals of a low 
back injury with degenerative disc disease at L4-S1 and 
wedging at T12 and for entitlement to a rating in excess of 
10 percent for the residuals of brain trauma, including 
headaches and blurred vision, the remaining issue is the 
subject of additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  After 
completion of the development, the Board will give notice of 
the development as required by Rule of Practice 903.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  Following notice of development and review 
of any response to that notice, the Board will prepare a 
separate decision addressing the issue of entitlement to 
service connection for acne and rash of the face, ears, back 
and genital area, to include secondary to operation in the 
genital area will be the subject of a later decision.  

FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claims addressed in this decision.

2.  There is no competent medical evidence showing that a 
skin disorder (claimed as acne of the face, forehead and 
other areas of the body) is related to herbicide exposure or 
was manifested within one year of discharge from service.

3.  Before November 20, 2001, the veteran's low back disorder 
did not approximate pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.

4.  After November 19, 2001, the veteran's low back disorder 
approximated  pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief. 

5.  The residuals of brain trauma with headaches and blurred 
vision do not result in multi-infarct dementia associated 
with brain trauma nor do the veteran's frequent headaches 
rise to the level of prostrating migraines.


CONCLUSIONS OF LAW

1.  A skin disorder (claimed as acne of the face, forehead 
and other areas of the body) was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein due to herbicide exposure.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  The criteria for a rating in excess of 40 percent before 
November 20, 2001 or for a rating in excess of 60 percent 
after November 19, 2001, for residuals of a low back injury 
with degenerative disc disease at L4-S1 and wedging at T12, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2002).

3.  The criteria for a rating in excess of 10 percent for 
residuals of brain trauma, including headaches and blurred 
vision, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.124a, Diagnostic Codes 
8045, 8100, 9304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) and the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA) were enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VEBEA, in pertinent part, provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era and modified the circumstances under 
which certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the provisions of the VEBEA 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, they 
are, therefore, applicable law under the holding in Karnas.  
38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service-connection and 
increased rating claims that are the subject of this decision 
have been properly developed as service, non-VA, and VA 
medical records, Social Security Administration (SSA) 
records, and VA examination reports dated in May 1997 and 
November 2001 have been associated with the file.

With regard to the RO's compliance with the December 2000 
Board remand instructions, the Board notes that the RO was 
instructed to, and did in a January 2001 letter, ask the 
veteran to furnish the names and addresses of health care 
providers who had treated him for residuals of a low back 
injury and of brain trauma and claimed acne and/or rash of 
the face, forehead, ears, back, genital area, and other body 
areas and to sign authorizations for release of information 
from non-VA sources so that they could be associated with the 
claims file.  The veteran responded that, except for SSA 
evaluations by Gilbert McDonough, M.D., and Stuart L. Kutz, 
M.D., all of his treatment was at the Denver VA Medical 
Center (VAMC).  The RO was to obtain from the SSA the records 
pertinent to the veteran's disability claim as well as the 
medical records relied upon for that determination.  In 
September 2001, SSA records were added to the claims file.  
Then, the RO was to schedule the veteran for neurological and 
orthopedic examinations in order to determine the severity of 
the veteran's low back and brain trauma disorders.  These 
examinations were performed in November 2001 and the reports 
are associated the claims file.  As instructed by the Board 
remand, the orthopedic examiner reviewed the claims file, 
provided range of motion measurements, and discussed the 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), criteria 
with regard to the veteran's low back disorder as delineated 
in the remand instructions.  In June 2002, the RO also 
readjudicated the issues on appeal by issuing a rating 
decision granting an increased rating for the veteran's low 
back disorder and a supplemental statement of the case (SSOC) 
on the remaining issues.  Given the foregoing, the Board 
finds that the RO has substantially complied with the Board's 
December 2000 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).
 
Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the hearing transcript, the various SSA and 
VA examination reports, and non-VA and VA treatment reports, 
which evaluate the status of the veteran's health, are 
adequate for determining whether service connection for a 
skin disorder or for determining whether higher ratings for 
low back and brain trauma disabilities are warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination for the issues discussed in 
this decision.  In statements of the case (SOCs), a 
subsequent SSOC, and a June 2002 rating decision, the RO 
advised the veteran of what must be shown for service 
connection and for higher ratings.  In letters dated in July, 
October and December 2001, the veteran was advised of the new 
duty to assist provisions of the VCAA, what VA would do and 
had done, what he should do, and gave him an opportunity to 
supply additional information in support of his claims.  In 
January 2002, he responded to the last letter and indicated 
that he had treatment of lymph node on the genital area and 
had been treated at the Denver VAMC.  Thus, the Board finds 
that the VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claim.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection and 
higher ratings.  He has, by information letters, rating 
decisions, a Board remand, SOCs and an SSOC, been advised of 
the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  In July 
and December 2001 letters, the veteran was advised of what 
was needed to show entitlement to service connection and to 
show that higher ratings were warranted and given 60-days to 
provide any additional comments or supporting information.  
He filed a cursory response, indicating that he was treated 
at the Denver VAMC.  Further, all of the relevant evidence 
has been considered.  The veteran also presented testimony at 
a videoconference Board hearing on appeal.  Thus, the Board 
finds that there has been no prejudice to the veteran that 
would warrant further notification or development for the 
issues discussed in this decision.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Analysis

Service Connection Claim

The veteran's principal argument is that he has a skin 
disorder due to exposure to Agent Orange while serving in 
Vietnam.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2002); see also 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases are 
Non-Hodgkin's lymphoma, Hodgkin's disease; multiple myeloma; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  The diseases listed above 
must become manifest to a degree of 10 percent or more at any 
time after service.  The VEBEA also provides for presumptive 
service connection for chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy, but they must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  Id.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).

The Board has carefully considered the merits of the 
veteran's contentions, and the medical evidence in support, 
in weighing the evidence for and against his claim.  However, 
for the following reasons, the Board finds that service 
connection for a skin disorder (claimed as acne of the face, 
forehead and other areas of the body), as secondary to 
herbicide exposure, is not warranted.

The Board notes that there is adequate medical evidence of 
record showing that the veteran was diagnosed with chloracne 
in May 1997.  Moreover, the evidence indicates that the 
veteran served in the Republic of Vietnam during the Vietnam 
Era.  As such, the focus of this appeal will be on the 
relationship, if any, between the veteran's diagnosed 
chloracne and exposure to an herbicide agent.

The veteran's claim that he has a chronic skin disease, which 
is secondary to exposure to herbicides, must be denied.  
Initially, the Board notes that, the veteran has been 
diagnosed with chloracne, one of the types of conditions for 
which a causal relationship to herbicide exposure has been 
established.  But, although the veteran served in the 
Republic of Vietnam during the Vietnam Era, see 38 C.F.R. 
§ 3.2(f), there is no competent medical evidence of record 
showing that his chloracne became manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service or that he has been diagnosed 
with another of the disorders listed under 38 U.S.C. § 
1116(a)(2) or 38 C.F.R. § 3.309(e), and, as such, he is not 
entitled to presumptive service connection for the claimed 
skin disorder based on herbicide exposure.

The Board has considered the veteran's assertions that he 
suffers from a skin disorder related to herbicide exposure.  
However, being a layman, he is not competent to give an 
opinion regarding medical causation or diagnosis, and his 
statements on such matters do not establish service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Therefore, as a matter of law, the 
veteran cannot receive the benefit of a rebuttable 
presumption that he has a skin disorder that was caused by 
exposure to herbicides.  To the extent the law is dispositive 
of an issue on appeal, the claim lacks legal merit.  Sabonis 
v. Brown, 6 Vet. App. 427, 430 (1994).

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 
1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), do not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom Ramey v. Gober 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  Thus, the veteran could 
establish service connection directly.  In this regard, the 
Board points out that the issue of direct service connection 
for a skin disability will be addressed in a later decision.  

Increased Ratings Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27; see also Lendenmann v. Principi, 3. Vet. App. 
345 (1992).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Increased Rating for Residuals of a Low Back Injury

Service medical records confirm that the veteran sustained a 
low back injury and that he received treatment for low back 
symptoms.

At an October 1993 VA examination, the veteran reported a 
history of an in-service injury to his lower back sustained 
during a parachute jump.  He complained of intermittent low 
back pain, with pain that radiated into the right lower leg.  
The physical examination revealed no pain, tenderness, or 
muscle spasms of the back.  Range of motion studies reflected 
minimal limitation of the lumbar spine.  No neurological 
deficits were noted.  The diagnosis was lumbosacral injury by 
history with residuals of degenerative disk disease, L4-5 and 
L5-S1, and wedging of T12 (old), and osteophytes, L4-5.

VA outpatient clinical records dated in October 1995 reflect 
treatment at a pain clinic.  The veteran reported that he had 
constant (back) pain, which radiated into his right leg down 
to his right foot.  Neurological findings indicated that 
reflexes at the ankles were "0."  Flexion and extension of 
the lumbar spine were described as normal.  The diagnosis was 
low lumbar degenerative disc disease with possible 
involvement of the facets versus neurogenic claudication.

At a November 1995 RO hearing, the veteran testified that he 
had an ache in his lower back.  He stated that he had 
numbness in his right leg and ankle.  The veteran testified 
that he wore a back brace everyday.

A February 1996 MRI revealed central disk herniation 
associated with generalized bulging of the annulus fibrosis 
and posterolateral osteophyte formation at the L5-S1 level 
with potential effacement of both S1 nerve roots; at the L4-5 
level, central and right herniation of the nucleus pulposus 
likely effacing the right L5 nerve root.

At a May 1997 VA examination, the veteran complained of a 
long history of low back pain that radiated into his right 
leg.  He indicated that at times he was bedridden due to back 
pain, and on occasion he used a cane to ambulate due to back 
pain.  The veteran claimed that medication that he had been 
prescribed in the past did not alleviate the pain.  He was 
employed as a salesman at a car wash.  The veteran stated 
that he had previously worked seven days a week but currently 
was limited to working three times per week due to back pain.  
On examination, the veteran had an antalgic gait and he used 
a cane to ambulate.  There was tenderness over the lumbar 
paraspinal muscles, right greater than left.  Forward flexion 
was normal from 0 to 90 degrees with pain; extension backward 
was from 0 to 20 degrees with pain; lateral flexion right and 
left was from 0 to 30 degrees.  Ankle reflexes were from 2+.  
After walking down the hallway, range of motion studies 
showed that forward flexion was from 0 to 70 degrees; and 
backward extension and lateral flexion bilaterally were 
unchanged.  All motions were performed with pain.  The 
diagnosis was lumbosacral spine with herniated disk, L4-5, 
L5-S1 and degenerative disease.  

VA clinical records through March 1998 revealed continued 
treatment for complaints of chronic low back pain.  A March 
1998 flip test (for a herniated nucleus pulposus) was 
negative.  

In a June 1999 rating decision, the RO implemented a May 1999 
Board decision, which granted a 40 percent rating for 
residuals of a low back injury.

A July 1999 VA treatment record shows that the veteran was 
seen for an exacerbation of low back pain.  He did not have 
bowel or bladder involvement.  The diagnosis was mechanical 
low back pain.  In August 1999, VA records reflect tenderness 
to palpation but no muscle spasms.  Lower extremity strength 
was rated as 5-/5.  Scoliosis was noted.  Leg length was 
symmetrical.  Forward flexion was to 95 degrees; extension 
was to 5 degrees; and lateral flexion was to 15 degrees.  In 
September 1999, the veteran reported nearly constant pain on 
a scale of 4 out of 10.  An October 1999 VA treatment record 
shows that the veteran's low back pain was better after 
physical therapy.  The veteran was treated for repeated 
injuries sustained in falls.  A July 2000 X-ray shows normal 
mineralization and normal spinal alignment without 
dislocation or compression of the vertebral bodies.  The 
veteran's pain was not reproducible.  

At a July 2000 SSA evaluation, the veteran reported that his 
landlady did most of the housework but he did his own laundry 
and cooking.  He climbs stairs very slowly; that he drives 
short distances and shops for himself, that he can lift and 
carry between 15 and 20 pounds; that he can walk 5 to 6 
blocks at a time unless his gout is acting up; and that his 
pushing, pulling, bending and squatting are limited.  On 
examination, the veteran was noted to be overweight and to 
support himself rising from sitting to standing.  The 
lumbosacral spine was flat and moderately tender with muscle 
spasm present.  There was some tenderness over the right 
sciatic notch.  In the extremities there was 2+ tenderness 
and 2+ swelling in both knees, which were crepitant, but the 
joints were stable.  Dorsolumbar flexion was from 60 to 70 
degrees; extension was to 10 degrees; and lateral flexion was 
to 15 degrees bilaterally.  Standing with his knees straight 
the veteran could reach 14 inches off the floor.  Straight-
leg raising was negative on the left and was positive on the 
right at 45 degrees with negative dorsiflexion test.  There 
was good muscle bulk throughout with 4/5 weakness of the 
right quadriceps.  Sensory examination was within normal 
limits.  The diagnoses included lumbar disc disease with 
right radiculopathy.  Dr. McDonough opined that the veteran 
could walk, sit, and stand only two hours out of an eight-
hour day, principally because of gout.  Sitting could be 
performed six hours out of an eight-hour day.  The cane was 
the veteran's assistive device.  The veteran could lift 20 
pounds on occasion, but only 10 pounds frequently.  Stooping, 
couching, squatting, pushing, pulling, climbing, and 
balancing would all be limited due to gout and the back 
problem.  Similarly, Dr. McDonough indicated that driving 
time would be limited and that the veteran should avoid cold 
exposure.

At an October 2000 videoconference hearing, the veteran 
testified that he had broken his wrist because his right leg 
had given out.  He indicated that in the previous 4 or 5 
months he had fallen 3 times in his apartment, once in a 
parking lot, once at a little store, and then down the 
stairs.  The veteran was being treated by VA with Tylenol and 
Ibuprofen.  He stated that the VA physician said that if they 
did surgery there would be a 50 percent chance that it would 
get worse and an equal chance that it would get better.  The 
veteran testified that the SSA doctor had indicated that he 
was falling down because of his back condition.  He added 
that his back pain was continuous and the he no longer wore a 
back brace since he was not working.

The veteran was treated by VA for back pain in October 2000 
and May and August 2001.

At November 2001 VA examinations, the veteran reported no 
bowel or bladder involvement.  The VA neurologist noted that 
the veteran was very deconditioned.  Right lower extremity 
hip and knee strength was rated at 4+/5 with 5/5 strength in 
the right foot and left lower extremity.  Sensory function 
was intact above the knees and decreased distally consistent 
with peripheral neuropathy, unrelated to the veteran's back 
disorder according to the VA neurologist.  Deep tendon 
reflexes were present and within normal limits at the knees 
and absent at the ankles consistent with peripheral 
neuropathy, not radiculopathy or sciatic involvement 
according to the VA examiner.  The examiner indicated that 
the right lower extremity weakness was not clearly due to 
sciatic involvement but could be due to pain.  Forward 
flexion was to 60 degrees; extension was to 20 degrees; 
lateral flexion was to 10 degrees; and rotation was to 10 to 
15 degrees.  Paralumbar muscle spasms tenderness was noted, 
more on the right than the left.  There was incoordination in 
his motion and there was significant weakness in resisted 
flexion/extension.  Heel and toe raising was performed but 
with some difficulty, even though the veteran had grossly 
normal sensation throughout both lower extremities.  The VA 
examiner assigned an additional loss of 20 degrees for 
forward flexion for DeLuca considerations, primarily the 
incoordination in his motion, his weakness and his flare-ups 
of pain.  The VA examiner opined that the veteran's condition 
was moderate to severe and that the degree of functional loss 
would be exacerbated by intermittent flare-ups of symptoms.  
The impression was degenerative disk disease and degenerative 
joint disease of the lumbosacral spine.  

In a June 2002 rating decision, the RO assigned a 60 percent 
rating for residuals of a low back injury with degenerative 
disc disease at L4-S1 and wedging at T-12 and osteophytes at 
L4-L5, effective November 20, 2001.

In this case, the veteran's low back disability was rated as 
40 percent disabling before November 20, 2001, and as 60 
percent after November 19, 2001, under Diagnostic Code 5293 
for intervertebral disc syndrome (IDS).  IDS is rated 40 
percent when severe, with recurring attacks and intermittent 
relief; and it is rated 60 percent when pronounced, with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. 4.71(a), Diagnostic Code 5293 (2002). 

It is the Board's judgment that the relevant medical evidence 
does not support an increased rating in excess of 40 percent 
for the veteran's low back disability before November 20, 
2001.  In support of this conclusion, the Board notes that 
the May 1997 VA examination revealed forward flexion of the 
lumbar spine was normal from 0 to 90 degrees with pain; 
extension backward was from 0 to 20 degrees with pain; 
lateral flexion right and left was from 0 to 30 degrees.  
Ankle reflexes were from 2+.  After walking down the hallway, 
range of motion studies showed that forward flexion was from 
0 to 70 degrees; and backward extension and lateral flexion 
right and left were unchanged.  All motions were performed 
with pain.  The diagnosis was lumbosacral spine with 
herniated disk, L4-5, L5-S1 and degenerative disease.  It was 
not until November 20, 2001, that the veteran complained of 
falls with continuous back pain radiating to the lower 
extremities with numbness and pain in the neck radiating to 
both upper extremities.  Moreover, the SSA examiner indicated 
that the veteran's gout and knees were more problematic.  The 
veteran was using a cane for ambulation.  The record 
indicates that different physical therapy modalities and 
treatments had been tried with some success.  November 2001 
neurological findings showed that the right lower extremity 
weakness was not clearly due to sciatic involvement but could 
be due to pain.  Forward flexion was to 60 degrees; extension 
was to 20 degrees; lateral flexion was to 10 degrees; and 
rotation was to 10 to 15 degrees.  Muscle spasms were noted, 
greater on the right than the left.  Heel-toe raising was 
performed but with some difficulty.  The VA examiner assigned 
an additional loss of 20 degrees for forward flexion for 
DeLuca considerations.  These findings are consistent with 
pronounced IDS and support a 60 percent rating under 
Diagnostic Code 5293 from November 20, 2001.  The medical 
evidence, however, does not show pronounced disability, with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
prior to November 20, 2001.  Accordingly, a rating in excess 
of 40 percent is not warranted under Diagnostic Code 5293 
prior to November 20, 2001.

Since the 60 percent evaluation is the maximum rating allowed 
under Diagnostic Code 5293, the Board has considered rating 
the veteran's low back disability under other diagnostic 
codes.

Ankylosis of the lumbar spine in an unfavorable position 
warrants a 50 percent rating and complete bony fixation with 
a favorable ankle warrants a 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Codes 5289, 5286.  The medical evidence 
shows that the veteran's IDS is pronounced; however, the 
lumbar spine is not ankylosed (fixed in one position), let 
alone ankylosed in an unfavorable position.  Thus, a higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5286 or 
Diagnostic Code 5289 is not warranted.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to pain 
under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. 202, 
204-205.  Diagnostic Code 5293 contemplates characteristic 
pain associated with IDS, but rates such symptoms on the 
basis of the frequency and severity of attacks and whether 
there is intermittent relief.  With the objective clinical 
findings of record, the Board concludes that a 60 percent 
schedular rating under Diagnostic Code 5293 adequately 
compensates the functional impairment due to pain, weakness, 
and excess fatigability.  The medical evidence does show 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy and characteristic pain and other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Such degenerative 
changes, coupled with severe limitation of movement, pain and 
radiculopathy, are consistent with the provisions of 38 
C.F.R. §§ 4.40, 4.45 and Diagnostic Code 5293 and warrant a 
60 percent rating from November 20, 2001.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  The Board does not have the authority to assign 
an extraschedular rating in the first instance, and under the 
circumstances of the present case there is no basis for the 
Board to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The veteran's low back disability 
alone does not present such an exceptional or unusual 
disability picture, such as frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The degree to which the veteran's low back disability impairs 
him industrially has been adequately contemplated in the 
assigned percentage schedular evaluations for that disability 
(see 38 C.F.R. §§ 3.321(a), 4.1), and referral of the case 
for consideration of an extraschedular evaluation is not 
warranted.



Increased Rating for Residuals of Brain Trauma

During service the veteran sustained an injury to the left 
eye resulting in a laceration of the left eyelid and brain 
trauma.

At an October 1993 VA medical examination, the veteran 
complained of severe headaches over his left eye and face 
that lasted from ten minutes to two hours.  He stated that 
the headaches had been present since a service altercation 
when he was struck in the left eye.  The headaches occurred 
on a regular but not daily basis.  A physical examination 
revealed no evidence of a scar or pain or tenderness over the 
left eye.  The diagnosis was status post suture laceration 
left eyelid following altercation, by history, healed, 
without functional or cosmetic deficit and normal 
ophthalmology examination, with residual headaches as 
described.

VA clinical records from 1993 through 1995 show that the 
veteran received treatment for complaints of headaches and 
numbness on the left side of his face.  The diagnoses 
included cluster headaches.  A magnetic resonance imaging 
(MRI) of the left orbit showed bowing possibly representing 
an old left orbital wall fracture.

At the November 1995 RO hearing, the veteran testified that 
he had headaches twice per day that lasted an hour or an hour 
and a half.  He stated that he had blurred vision and 
sensitivity to light.

A VA ophthalmology examination in May 1997 revealed no 
pertinent pathology.

At a May 1997 VA examination, the veteran complained of 
headaches on the left side of his face and eyeball.  The 
headaches occurred everyday, as much as two or three times 
per day.  The veteran used Tylenol and cold compresses to 
treat his headaches.  The physical examination revealed a 4-
centimeter scar of the left upper eyelid that was healed and 
nontender.  There was tenderness over the left superior 
aspect of the left orbit.  The diagnosis was laceration of 
left eyelid with healed fracture on the orbit with residual 
headaches with limitations.

VA clinical records in March 1998 revealed that the veteran 
had possible migraine headaches that did not appear to be 
serious in nature.  In July 1998, a clinical entry reflected 
that the veteran's headaches were stable, without recurrences 
since his last visit.

In a June 1999 rating decision, the RO implemented a May 1999 
Board decision, which granted a separate 10 percent rating 
for residuals of brain trauma with headaches and blurred 
vision, as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045-9304.  

VA treatment records show that the veteran was seen twice for 
headache pain on the left side of the head in the left eye 
area between December 1998 and October 1999.  In September 
1999, the veteran reported more frequent headaches, occurring 
daily as opposed to every other week, and lasting two hours 
at a time.  He reported no nausea, vomiting, or photophobia.  
His physical examination and an October 1999 computed 
tomography (CT) scan of the head were normal.  In October 
1999, the veteran reported feeling better.  

The veteran testified, in October 2000, that he had terrible 
headaches, lost his balance a lot, got dizzy and could not 
concentrate.  

A July 2001 VA treatment record reveals that the veteran 
complained of dizziness, described as imbalance, vision 
becoming tunneled and occasional hard time focusing on 
things, no vertigo.  A MRI showed no extra-axial masses with 
some white matter disease.  The physician did not feel that 
the veteran's symptoms were otogenic and recommended 
neurological and ophthalmologic consultations.  The veteran 
also was seen for complaints of headaches and dizziness in 
August and October 2001.

At a November 2001 VA neurology examination, the veteran 
reported headaches, which are left-sided and centered near 
the left eye following an injury to the left eye.  He 
indicated that the pain is achy and sometimes throbbing and 
will last anywhere from 30 minutes to several hours.  When he 
has a migraine headache, the veteran indicated that he must 
lie down in a dark room and wait the headache out.  The 
veteran stated that he had neither nausea nor visual lights 
with the pain.  He indicated that his left eye had blurry 
vision, although it was unclear that it was any blurrier with 
headaches than it was otherwise.  His headaches occur two to 
three times a week.  The veteran was unaware of any specific 
time of the day or month of the year that the headaches came 
but did say that he got an increase in congestion of the 
nasal area with his headaches.  The examiner added that it 
appeared that the veteran's history was consistent with and 
it is as likely as not that his headaches date from at least 
the time, it not from, the specific injury.

A VA ophthalmology examination in November 2001 revealed no 
pertinent pathology.

As noted above, the veteran's residuals of his brain trauma 
are rated under Diagnostic Code 8045.  That diagnostic code 
pertains to brain disease due to trauma with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., provides that 
residuals of following trauma to the brain will be rated 
under the diagnostic codes specifically dealing with such 
disabilities with citation of a hyphenated diagnostic code 
(e.g., 8045-9304).  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045, 9304 (2002).          

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304 (dementia due to head trauma).  Id.  The 10 percent 
rating may not be combined with any other rating for 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id.  
Thus, a 10 percent rating is specified for purely subjective 
complaints attributable to brain trauma.  A rating in excess 
of 10 percent is not assignable under Diagnostic Code 9304 in 
the absence of a diagnosis of multi-infarct dementia.  

In this case, the veteran has reported headaches and 
dizziness, and states that these symptoms are residuals of 
his in-service head trauma.  The medical evidence of record, 
however, is entirely negative for a diagnosis of multi-
infarct dementia associated with brain trauma.  Thus, 
assignment of an evaluation in excess of 10 percent may not 
be made under Diagnostic Code 9304. 

The Board has also considered rating the veteran's headaches 
by analogy to migraine headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under that diagnostic code, very 
frequent, completely prostrating and prolonged attacks (of 
migraine headaches) productive of severe economic 
inadaptability warrant a 50 percent disability evaluation.  
If there are characteristic prostrating attacks occurring on 
an average of once a month over the past several months, a 30 
percent disability rating is warranted.  If such attacks 
average one in two months over the past several months, a 10 
percent evaluation is awarded.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002).

The evidence record does not support a rating in excess of 10 
percent for headaches under Diagnostic Code 8100.  VA 
treatment records show that the veteran was seen twice for 
headache pain on the left side of the head in the left eye 
area between December 1998 and October 1999.  In September 
1999, the veteran reported more frequent headache, occurring 
daily as opposed to every other week, and lasting two hours 
at a time.  He reported no nausea, vomiting, or photophobia.  
His physical examination and an October 1999 CT scan of the 
head were normal.  In October 1999, the veteran reported 
feeling better.  The veteran testified, in October 2000, that 
he had terrible headaches, lost his balance a lot, got dizzy 
and could not concentrate.  At a November 2001 VA neurology 
examination, the veteran reported headaches, which are left-
sided and centered near the left eye following an injury to 
the left eye.  He indicated that the pain is achy and 
sometimes throbbing and will last anywhere from 30 minutes to 
several hours.  When he has a migraine headache, the veteran 
indicated that he must lie down in a dark room and wait the 
headache out.  The veteran stated that he had neither nausea 
nor visual lights with the pain.  He indicated that his left 
eye had blurry vision, although it was unclear that it was 
any blurrier with headaches than it was otherwise.  His 
headaches occur two to three times a week.  The veteran was 
unaware of any specific time of the day or month of the year 
that the headaches came but did say that he got an increase 
in congestion of the nasal area with his headaches.  The 
examiner added that it appeared that the veteran's history 
was consistent with and it is as likely as not that his 
headaches date from at least the time, if not from, the 
specific injury.  As noted above, the criteria for Diagnostic 
Code 8100 link the ratings for migraine headaches to two 
elements: severity and frequency.  It is not sufficient to 
demonstrate the existence of a particular frequency of 
headaches; the headaches must be of a specific prostrating 
character.  In this case, the Board finds that the intensity 
of the veteran's headaches have not been shown to rise to the 
level of prostrating migraines, such to warrant a rating in 
excess of 10 percent under Diagnostic Code 8100.

The findings necessary for a higher rating under Diagnostic 
Codes 9304-8045 or 8100 have not been demonstrated.  The 
Board finds that the evidence is against the veteran's claim 
for an increased rating for residuals of a head trauma.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. at 55-56.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected residuals of head 
trauma standing alone present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due solely to the veteran's service-
connected residuals of head trauma, as to render impractical 
the application of the regular schedular standards.  The 
Board observes that the veteran indicated that he had to take 
time off work; however, he has not provided any evidence to 
corroborate his statement.  The veteran is now on SSA 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

Service connection for a skin disorder (claimed as acne of 
the face, forehead and other areas of the body), as secondary 
to herbicide exposure, is denied.

Entitlement to a rating in excess of 40 percent before 
November 20, 2001 and to a rating in excess of 60 percent 
after November 19, 2001, for residuals of a low back injury 
with degenerative disc disease at L4-S1 and wedging at T12, 
is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of brain trauma, including headaches and blurred 
vision, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

